DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
Claims 1-3 and 5-22 remain pending 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 3, 5 - 6, 9, 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fangrow, JR. (US 2009/0216212 A1), hereinafter Fangrow, in view of Naygauz (US 2020/0238071 A1).

	Regarding Claim 1, Fangrow discloses a drug transfer adapter (Figs. 1 - 3; Abstract) comprising: a body having a first end and a second end positioned opposite the first end (elements 16, 18, and 18d); a transfer spike extending from the body and defining an opening, the transfer spike configured to pierce a closure of a container (elements 14, 14a, and 24; Paragraph 63); a connector extending from the body (element 16, 17, and 30); and a securing member extend from the body, the securing member having a first side and a second side positioned opposite the first side, wherein the first side of the securing member is configured to secure the body to a container (elements 20; Paragraph 74 and 77), and wherein the securing member is flexible (Paragraph 94 integrates the body and tabs are elastic; Paragraph 101 indicates how central portion 18 would provide flexibility) and is configured to allow the securing member to be wrapped around a portion of a container (Fig. 3C most clearly shows how abutment surfaces 20b wrap around opposing ends of the container). Fangrow also teaches the securing members having a first position where the securing member is configured to be engaged with the container when the transfer spike has pieced the closure of the container and second position wherein the securing member is configured to be spaced apart from the container when the transfer spike has pierced the closure of the container (Paragraphs 96 and 155 both discuss how the tabs 20).
	Fangrow does not explicitly teach said securing members comprising an adhesive surface configured to secure the body to a container, or said adhesive surface being configured to be engaged with the container when the transfer spike has pierced the closure of the container and a second position where the adhesive surface is configured to be spaced from eh container when the transfer spike has pierced the closure of the container.
	In the same field of endeavor, Naygauz discloses a transfer adapter having securing members extending from a main body (Figs. 6A and 6B; Abstract). Naygauz further teaches a number of securing arrangements between the adapter and a container, including adhesive (Paragraphs 44 and 110).
	Thus, while Fangrow discloses the claimed invention except that Fangrow describes the use of tabs instead of adhesive, Naygauz shows that using adhesive is an equivalent structure known in the art (Paragraphs 44 and 110 describe how adhesive may be used to engage a vessel and connected together as an alternative to tabs, e.g. tooth).  Therefore, because these two securing means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the engaging portions of the tabs of Fangrow (e.g. elements. 20b and 20d) with adhesive as taught by Naygauz. Doing so would allow for equivalent connection between the drug transfer adapter and a container.
	Fangrow and Naygauz still do not explicitly teach adhesive surface being configured to be engaged with the container when the transfer spike has pierced the closure of the container and a second position where the adhesive surface is configured to be spaced from eh container when the transfer spike has pierced the closure of the container. However, as stated above, Fangrow teaches the securing members having a first position where the securing member is configured to be engaged with the container when the transfer spike has pieced the closure of the container and second position wherein the securing member is configured to be spaced apart from the container when the transfer spike has pierced the closure of the container (Paragraphs 96 and 155 both discuss how the tabs 20). It flows naturally that the adhesive surface being comprised on said securing members (where the securing members contact the container; specifically at reference numerals 20b and 20d in Fig. 3c) would also have the same first and second positions of the whole securing member as described by Fangrow.
	Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the combination of Fangrow and Naygauz teach all the structure as claimed. As such, it is capable of performing the functions as claimed (i.e. it is capable of having first and second positions where the adhesive surface is configured to be engaged and spaced apart from the container in each of the respective positions).
 
	Regarding Claim 2, the combination of Fangrow and Naygauz substantially discloses the invention as claimed. Fangrow further teaches the securing member comprising an extension portion extending from the body (Figs. 1 - 3, elements 18c and 20). Fangrow and Naygauz do not explicitly disclose a tapered portion extending from the extension portion and a rectangular portion extending from the tapered portion.
	However, Fangrow does acknowledge the tabs may be a different shape or size in order to accommodate the shape of the intended vials (Paragraph 86). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the extension portions to have a tapered portion extending from the extension portion and a rectangular portion extending from the tapered portion, such as to accommodate different shaped vials (recognized in Paragraph 86 of Fangrow). Further doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

	Regarding Claim 3, the combination of Fangrow and Naygauz substantially discloses the invention as claimed. They do not explicitly teach the rectangular portion being wider than the extension portion. However, Fangrow does acknowledge the tabs may be a different shape or size in order to accommodate the shape of the intended vials (Paragraph 86). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the extension portions to have the rectangular portion be wider than the extension portion, such as to accommodate different shaped vials (recognized in Paragraph 86 of Fangrow). Further doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

	Regarding Claim 5, the combination of Fangrow and Naygauz substantially discloses the invention as claimed. Fangrow further teaches the spike extending from the first end of the body (Fig. 1 shows the spike extending the same direction as the extension elements and in the opposite direction of the connector e.g. away from the first end)

	Regarding Claim 6, the combination of Fangrow and Naygauz substantially discloses the invention as claimed. Fangrow further teaches the connector extending away from the second end of the body (Fig. 1 shows the connector extending in the opposite direction of the extension elements and in the opposite direction of the spike e.g. away from the second end).

	Regarding Claim 9, the combination of Fangrow and Naygauz substantially discloses the invention as claimed. In an alternate embodiment Fangrow discloses the body being disk shaped (Figs. 21 and 22, elements 118 and 118a; Paragraph 152). Fangrow further teaches that the body may be any suitable shape (Paragraphs 153 - 154). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of Fangrow and Naygauz to be disk shaped, such as to accommodate different shaped vials. Doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996). 
	
	Regarding Claim 16, the combination of Fangrow and Naygauz substantially discloses the invention as claimed. Fangrow further teaches the securing member comprising a first securing of any second securing member positioned opposite the first securing member (Fig. 1 shows two securing an extension members 20 facing opposite one another).

	Regarding Claim 17, the combination of Fangrow and Naygauz substantially discloses the invention as claimed. Fangrow further teaches the first securing member and second securing member being formed integrally (Paragraph 103).

	 Regarding Claim 18, the combination of Fangrow and Naygauz substantially discloses the invention as claimed. Fangrow further teaches the first and second securing member defining an opening that receives the connector (Fig. 3c shows how the connector and spike extend continuously through the body and securing members), in a portion of the adhesive surface on the first side of the first and second securing members in contact with the body to secure the first and second securing members to the body (Figs. 6 and 7 show how the inner adhesive surface 20a is connected to the body 18b; Paragraph 103 indicates the tabs may be joined to the body by adhesive).
	
	 Regarding Claim 19, the combination of Fangrow and Naygauz substantially discloses the invention as claimed. Fangrow further discloses the securing member having a length of at least 50% the length of the transfer spike (Figs. 6 and 7 show the securing members 18c and 20 are longer than the spike 14 and thus would be greater than 50%, e.g. 100%, its length).

	Regarding Claim 20, the combination of Fangrow and Naygauz substantially discloses the invention as claimed. Fangrow further discloses the securing member having a length of at least 90% the length of the transfer spike (Figs. 6 and 7 show the securing members 18c and 20 are longer than the spike 14 and thus would be greater than 90%, e.g. 100%, its length).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fangrow and Naygauz as applied to claim 1 above, and further in view of Deck (US 2019/0110953 A1).

	Regarding Claim 7, the combination of Fangrow and Naygauz substantially discloses the invention as claimed. Fangrow further teaches the body being rectangular (top view in Fig. 4 shows the rectangular middle body section). Fangrow and Naygauz do not explicitly teach the body including a first grip surface and a second grip surface positioned opposite the first grip surface.
	The same field of endeavor Deck discloses a drug transfer adapter (Fig. 1; Abstract) having securing members (Figs. 1 - 3, elements 112 and 116) and comprising a body having a first and second grip surface (Fig. 3, element 138; Paragraph 174).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of Fangrow and Naygauz to comprise the finger grips of Deck. Doing so would be advantageous in enhancing a user grip and preventing slippage of the fingers (Paragraph 174 of Deck).

	Regarding Claim 8, the combination of Fangrow, Naygauz, and Deck substantially discloses the invention as claimed. Deck further discloses the first and second grip surfaces are each being arcuate.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of Fangrow and Naygauz to comprise the arcuate finger grips of Deck. Doing so would be advantageous in enhancing a user grip and preventing slippage of the fingers (Paragraph 174 of Deck).

	Claims 10 - 11, and 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fangrow and Naygauz as applied to claim 1 above, and further in view of Pestotnik et al. (US 2007/0088252 A1), hereinafter Pestotnik.
	Regarding Claim 10, the combination of Fangrow and Naygauz substantially discloses the invention as claimed. They do not explicitly teach the body being cylindrical with a sidewall extending between the first end and the second end of the body.
	In the same field of endeavor Pestotnik discloses a drug transfer adapter (Figs. 1 - 2; Abstract) having securing members (Fig. 2, elements 52a and 52b) and comprising a cylindrical body with a sidewall extending between the first end and second end of the body (elements 14 and 38).
	Fangrow further teaches that the body may be any suitable shape (Paragraphs 153 - 154). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of Fangrow and Naygauz to be cylindrically shaped, as taught by Pestotnik. Further, doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996). 
	
	Regarding Claim 11, the combination of Fangrow, Naygauz, and Pestotnik substantially discloses the invention as claimed. Pestotnik further teaches the connector extending from the body at a position intermediate the first and second ends of the body (Figs. 2 and 3a, element 16b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of Fangrow, Naygauz, and Pestotnik to comprise the connector at a position intermediate the first and second end of the body. Doing so would allow for the connector to be used with an additional device disclosed (as shown in Fig. 1 and Paragraph 23 of Pestotnik).

	Regarding Claim 13, the combination of Fangrow, Naygauz, and Pestotnik substantially discloses the invention as claimed. Fangrow further teaches the securing member comprising an extension portion extending from the body (Figs. 1 - 3, elements 18c and 20). Fangrow, Naygauz, and Deck do not explicitly disclose a tapered portion extending from the extension portion and a rectangular portion extending from the tapered portion.
	However, Fangrow does acknowledge the tabs may be a different shape or size in order to accommodate the shape of the intended vials (Paragraph 86). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the extension portions to have a tapered portion extending from the extension portion and a rectangular portion extending from the tapered portion, such as to accommodate different shaped vials (recognized in Paragraph 86 of Fangrow). Further doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).
	
	Regarding Claim 14, the combination of Fangrow, Naygauz, and Pestotnik substantially discloses the invention as claimed. Fangrow further teaches the first securing member and second securing member being formed integrally with the body (e.g. would be continuous and extend along a sidewall of the body Paragraph 103).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specifically modified the combination of Fangrow, Naygauz, and Pestotnik such that the extension portion of the securing member extends along the sidewall of the body. Doing so would be obvious since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

	Regarding Claim 15, the combination of Fangrow, Naygauz, and Pestotnik substantially discloses the invention as claimed. Fangrow further teaches the first securing member and second securing member being formed continuously with the body (e.g. would be continuous and extend along a sidewall of the body Paragraph 103), and as such the adhesive surface (i.e. inner surface which contacts the container to be secured and thus would comprise the adhesive of Naygauz) would be in contact with the sidewall of the body and said adhesive would secure the securing member of the body (Figs. 6 and 7 show how the inner adhesive surface 20a is connected to the body 18b; Paragraph 103 indicates the tabs may be joined to the body by adhesive).
	
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fangrow, Naygauz, and Pestotnik as applied to claim 10 above, and further in view of Deck.

	Regarding Claim 12, the combination of Fangrow, Naygauz, and Pestotnik substantially discloses the invention as claimed. They do not explicitly teach the body including a first grip surface and a second grip surface positioned opposite the first grip surface, or said grip surfaces each being arcuate.
	The same field of endeavor Deck discloses a drug transfer adapter (Fig. 1; Abstract) having securing members (Figs. 1 - 3, elements 112 and 116) and comprising a body having a first and second arcuate grip surface (Fig. 3, element 138; Paragraph 174).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of Fangrow and Naygauz to comprise the arcuate finger grips of Deck. Doing so would be advantageous in enhancing a user grip and preventing slippage of the fingers (Paragraph 174 of Deck).

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fangrow and Naygauz  as applied to claim 1 above, and further in view of Lopez et al. (US 2011/0062703 A1), hereinafter Lopez.

	Regarding claim 22, the combination of Fangrow and Naygauz substantially discloses the invention as claimed. They do not explicitly disclose the securing member is formed from adhesive tape.
	In the same field of endeavor, Lopez teaches a fluid transfer device (Fig. 3A; Abstract) using adhesive or tape (Fig. 5B, element 378; Paragraph 156).
	Thus, Lopez shows that double sided tape is an equivalent structure known in the art.  Therefore, because these adhesive means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute adhesive tape for the generic adhesive of Naygauz.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
The closest prior art drawn to Fangrow, fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in claim 21, which recites features not taught or suggested by the prior art.
Fangrow does not explicitly teach the use of adhesive, but further does not explicitly teach the securing member being moveable 90 degrees between a first position and a second position of the securing member relative to a longitudinal axis of the transfer spike.
Although , claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, Fangrow does not appear capable of moving in the manner as claimed.
Naygauz teaches the use of adhesive, but does not teach any movement as such, and therefore does not read on the same limitations of claim 21.
Other references such as Lev et al. (US 9,283,324) and Welp (US 7,757,901 B2) do have securing members capable of such movement, they do not recite adhesive. Due to the different function of their respective securing members, the incorporation of adhesive would appear to interfere with their intended function (e.g. ejection of Lev).

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every objection previously set forth in the non-final office action mailed 4/18/2022. All previous objections have been withdrawn.
	

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although Fangrow and Naygauz are maintained as the primary and teaching references respectively over which Applicant’s invention is deemed unpatentable, a new grounds of rejection is made in that the entire tabs of Fangrow are no longer being substituted. Rather, only the contacting and securing portions (Fig. 3C, elements 20b and 20d) would be substituted with the adhesive surfaces of Naygauz as the aforementioned structures are more analogous to the tabs of Naygauz, and by extension, would be more analogous to the adhesive taught by Naygauz. Further, said combination would more clearly maintain the flexibility of the securing members of Fangrow.
	Applicants arguments that the dependent claims be patentable by virtue of their dependency on claim 1 is moot as claim 1 remains rejected as stated above.
	Claim 21 appears to contain allowable subject matter not present in claim 1. However, Examiner notes the limitations of claim 21 may be incompatible with certain dependent claims directed to other species.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fangrow, Jr. et al. (US 5,810,792 A) discloses an analogous connection device with a cylindrical body.
Leinsing (US 5,839,715 A) discloses an analogous connection device having arcuate grips.
Schrauder et al. (US 2018/0339146 A1) discloses a similar connection device.
Cummings (US 4,423,819) teaches a fully flexible sealing cover for vials and IV bags.
Dunn et al. (US 4,079,738) teaches a fully flexible needle connection apparatus (Fig. 2).
Lev et al. (US 9,283,324) teaches a similar device having securing members which can move 90o (Figs. 11A-12).
Welp (US 7,757,901 B2) teaches a similar device having securing members which can move 90o (Figs. 1 and 2).
Safabash (US 6,253,804 A) teaches a similar device (Fig. 1) using adhesive to hold the device and container together (Col. 8, lines 25-29).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781